         Case 4:18-cr-01257-JAS-EJM Document 44 Filed 04/02/20 Page 1 of 3



LAW OFFICES OF HENRY JACOBS, PLLC
271 North Stone Avenue
Tucson, Arizona 85701
PHN: (520) 792-0091
FAX: (520) 792-0471

Henry Jacobs, Esq.
State Bar No. 023689
hjacobs@jacobsazlaw.com

Attorney for: IVAN RODRIGUEZ

                        IN THE UNITED STATES DISTRICT COURT
                               THE DISTRICT OF ARIZONA

                                            )
 UNITED STATES OF AMERICA,                  )      No. 18-cr-01257-JAS-EJM
                                            )
     Plaintiff,                             )
                                            )      SECOND MOTION TO MODIFY
 v.                                         )      CONDITIONS OF RELEASE
                                            )
 IVAN RODRIGUEZ,                            )
                                            )
     Defendant.                             )
                                            )

         COMES NOW the Defendant, by and through the undersigned counsel, and

hereby moves this court for its order modifying the conditions of release in this matter by

releasing defendant to the supervision of United States Pretrial Services for the reasons

set forth herein.

                                      Changed Material Facts

1.       The Defendant has been detained in pretrial custody as to this matter since July

         11th, 2018, which is a total of 631 days as of this date.



2.       The alleged offense(s) are of a non-violent nature.




                                                                                         1
     Case 4:18-cr-01257-JAS-EJM Document 44 Filed 04/02/20 Page 2 of 3




3.   Pursuant to General Orders 20-15 and 20-17 of this court, the Defendant is

     effectively detained at this time with no definite trial or disposition date in this

     matter, in spite of his speedy trial rights.



4.   The COVID-19 global pandemic that has been the basis for these delays also

     affects the safety of persons held in custody, including the Defendant in this matter.

     The enhanced risk posed to defendants held in pretrial and prison custody is

     described in the attached Exhibit A (Letter of the Federal Public & Community

     Defenders Legislative Committee to the United States Attorney General, et al. of

     March 19th, 2020).



5.   The Defendant requests that this court permit him to be released to United States

     Pretrial Services without bond, upon such conditions as may please the court.



6.   The Defendant is presently detained at FMC Butner pending Restoration to

     Competency (RTC) efforts. No medical report has been received as of this date.



7.   The Defendant states that he can reside in any residence or residential treatment

     facility that might be available and acceptable to United States Pretrial Services.



8.   The Defendant promises that he will attend all of his court appearances and obey

     all contact, treatment and other orders of the court.




                                                                                           2
     Case 4:18-cr-01257-JAS-EJM Document 44 Filed 04/02/20 Page 3 of 3




9.   The Government objects to the granting of this motion



     RESPECTFULLY SUBMITTED this 2nd day of April, 2020.


                                              LAW OFFICES OF HENRY JACOBS
                                                             P.L.L.C.



                                              By:_____/s/ Henry L. Jacobs_______
                                                      Henry Jacobs, Esq.
                                                    Attorney for Defendant




                                                                                   3
